Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 1 of 21 Page ID #:5025



 1   KENNETH H. YOON (State Bar No. 198443)
     kyoon@yoonlaw.com
 2   STEPHANIE E. YASUDA (State Bar No. 265480)
     syasuda@yoonlaw.com
 3   BRIAN G. LEE (State Bar No. 300990)
     blee@yoonlaw.com
 4   YOON LAW, APC
     One Wilshire Blvd., Suite 2200
 5   Los Angeles, California 90017
     Telephone: (213) 612-0988
 6   Facsimile: (213) 947-1211
 7   G. SAMUEL CLEAVER (SBN 245717)
     sam@gscleaverlaw.com
 8   LAW OFFICES OF G. SAMUEL            CLEAVER
     5670 Wilshire Boulevard, 18th Floor
 9   Los Angeles, California 90036
10
     Telephone: (323) 648-6676

11
     Attorneys for Plaintiff Maria Herrera

12                        UNITED STATES DISTRICT COURT
13
                        CENTRAL DISTRICT OF CALIFORNIA
14
     MARIA HERRERA, as an individual            Case No.: 5:17-cv-02137-MWF-SHK
15   and on behalf of all others similarly
     situated, and as an aggrieved employee     [Hon. Michael W. Fitzgerald,
16   on behalf of herself and other aggrieved   Courtroom 5A]
     employees,
17                                              THIRD AMENDED CLASS
                   Plaintiff,                   ACTION AND
18         v.                                   REPRESENTATIVE ACTION
                                                COMPLAINT FOR DAMAGES
19   FEDERAL EXPRESS                            AND PENALTIES FOR:
     CORPORATION, a corporation; and
20   DOES 1 through 50, inclusive,              (1) VIOLATION OF LABOR CODE
21
                                                    SECTIONS 226.7 AND 512;
                 Defendants.
22
                                                (2) VIOLATION OF LABOR CODE
                                                    SECTIONS 1194 AND 510;
23
                                                (3) VIOLATION OF LABOR CODE
24                                                  SECTION 2802;

25                                              (4) VIOLATION OF LABOR CODE
                                                    SECTION 226;
26
                                                (5) VIOLATION OF LABOR CODE
27                                                  SECTIONS 201-204;
28                                              (6) BUSINESS AND PROFESSIONS
                                                    CODE SECTION 17200 et seq.
                                        1
                THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 2 of 21 Page ID #:5026



 1                                              (7) VIOLATION OF LABOR CODE
                                                    SECTION 2698 et seq. (PAGA)
 2
                                                DEMAND FOR JURY TRIAL
 3
 4
 5
 6
 7         Plaintiff Maria Herrera (“Plaintiff”) hereby submits her Third Amended
 8   Class Action and Representative Action Complaint for Damages and Penalties
 9   against Defendant Federal Express Corporation, an entity unknown, and DOES 1
10   through 50, inclusive (collectively, “Defendants”), on behalf of herself and other
11   similarly situated current and former employees of Defendants for meal period
12   and rest break premiums, overtime and minimum wages, reimbursements for
13   work-related expenses, and penalties as follows:
14                                 INTRODUCTION
15         1.    This class action and representative action is brought pursuant to
16   Labor Code §§ 201-204, 226, 226.7, 227.3, 510, 512, 1194, 2698 et seq. (the
17   Private Attorneys General Act of 2004 (“PAGA”)), 2802, Industrial Welfare
18   Commission (“IWC”) Wage Order No. 9-2001 (codified as California Code of
19   Regulations, title 8, § 11010), and Business and Professions Code § 17200 et seq.
20   (Unfair Competition Law (“UCL”)).
21         2.    This Complaint challenges Defendants’ systemic illegal employment
22   practices resulting in violations of the stated provisions of the Labor Code and
23   corresponding IWC Wage Order against the putative class of employees.
24         3.    Plaintiff is informed and believes and thereon alleges Defendants
25   joint and severally acted intentionally and with deliberate indifference and
26   conscious disregard to the rights of all employees in (1) failing to pay all meal
27   period wages and rest break wages, (2) failing to pay all overtime wages and
28   minimum wages, (3) failing to reimburse all necessary work-related expenses, (4)
                                        2
                THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 3 of 21 Page ID #:5027



 1   failing to timely pay all wages due and owing upon termination of employment,
 2   (5) failing to provide accurate wage statements, and (6) engaging in unfair
 3   business practices.
 4                            JURISDICTION AND VENUE
 5         4.     This class action is brought pursuant to Rule 23 of the Federal Rules
 6   of Civil Procedure.     The monetary damages sought by Plaintiff exceed the
 7   minimal jurisdictional limits of the District Court and will be established
 8   according to proof at trial.
 9         5.     This Court has determined it possess jurisdiction over the subject
10   matter of this action pursuant to 28 U.S.C. § 1332(d).
11         6.     This Court has jurisdiction over the violations of Labor Code §§
12   201-204, 226, 226.7, 227.3, 510, 512, 1194, PAGA, 2802, IWC Wage Order No.
13   9-2001, and the UCL.
14         7.     This Court has jurisdiction over all Defendants because, upon
15   information and belief, each party has sufficient minimum contacts in California,
16   or otherwise intentionally avails itself of California law so as to render the
17   exercise of jurisdiction over it by the California courts consistent with traditional
18   notions of fair play and substantial justice.
19         8.     Venue is proper in this Court because, upon information and belief,
20   the named Defendants transact business and/or have offices in this county, and
21   the acts and omissions alleged herein took place in this county.
22                                        PARTIES
23         9.     Plaintiff is an individual residing in the State of California. Plaintiff
24   was formerly employed by Defendants and classified by Defendants as a non-
25   exempt employee during the statutory period.
26         10.    Defendant Federal Express Corporation is a corporation licensed to
27   do business and actually doing business in the State of California, with a
28   principal business office located in Irvine, California.

                                         3
                 THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 4 of 21 Page ID #:5028



 1         11.    Plaintiff does not know the true names or capacities, whether
 2   individual, partner or corporate, of Defendants sued herein as DOES 1 through
 3   50, inclusive, and for that reason, said Defendants are sued under such fictitious
 4   names, and Plaintiff prays for leave to amend this complaint when the true names
 5   and capacities are known. Plaintiff is informed and believes and thereon alleges
 6   that each of Defendants designated as a DOE was responsible in some way for
 7   the matters alleged herein and proximately caused Plaintiff and members of the
 8   general public and the Class to be subject to the illegal employment practices,
 9   wrongs and injuries complained of herein.
10         12.    At all times herein mentioned, Defendants, and each of them, were
11   agents, partners, joint venturers, representatives, servants, employees, successors-
12   in-interest, co-conspirators and assigns, each of the other, and at all times
13   relevant hereto were acting within the course and scope of their authority as such
14   agents, partners, joint venturers, representatives, servants, employees, successors,
15   co-conspirators and assigns, and that all acts or omissions alleged herein were
16   duly committed with ratification, knowledge, permission, encouragement,
17   authorization and consent of each Defendant designated herein.
18         13.    As such, and based upon all the facts and circumstances incident to
19   Defendants’ business in California, Defendants are subject to Labor Code §§
20   201-204, 226, 226.7, 227.3, 510, 512, 1194, PAGA, 2802, IWC Wage Order No.
21   9-2001, and the UCL.
22                          CLASS ACTION ALLEGATIONS
23         14.    Definition: Plaintiff seeks class certification pursuant to Federal
24   Rule 23 of a class of all non-exempt delivery drivers employed by Defendants
25   who worked in California during the period from September 12, 2013, to the
26   present, including the following Subclasses:
27                (a)   Meal Period Subclass: all Defendants’ non-exempt courier
28                      delivery drivers who worked one or more shifts in excess of

                                         4
                 THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 5 of 21 Page ID #:5029



 1                   six (6) hours in California during the period from September
 2                   12, 2013, to the present;
 3             As an alternative to Subclass (a): all Defendants’ non-exempt
 4                   courier delivery drivers who worked one or more shifts in
 5                   excess of six (6) hours in California without receiving a 30-
 6                   minute break during which they were relieved of all duties,
 7                   during the period from September 12, 2013, to the present;
 8             (b)   Rest Break Subclass: all Defendants’ non-exempt courier
 9                   delivery drivers who worked one or more shifts of three and
10                   one-half (3.5) hours or more in California during the period
11                   from September 12, 2013, to the present;
12             As an alternative to Subclass (b): all Defendants’ non-exempt
13                   courier delivery drivers who worked one or more shifts of
14                   three and one-half (3.5) hours or more in California without
15                   receiving a paid 10-minute break during which they were
16                   relieved of all duties, during the period from September 12,
17                   2013, to the present;
18             (c)   Overtime Subclass: all Defendants’ non-exempt courier
19                   delivery drivers who worked one or more shifts in excess of
20                   eight (8) hours in a day or forty (40) hours in a workweek in
21                   California during the period from September 12, 2013, to the
22                   present;
23             As an alternative to Subclass (c): all Defendants’ non-exempt
24                   courier delivery drivers who worked one or more shifts in
25                   excess of eight (8) hours in a day or forty (40) hours in a
26                   workweek in California and were not properly paid all
27                   overtime wages during the period from September 12, 2013,
28                   to the present;

                                     5
             THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 6 of 21 Page ID #:5030



 1                (d)   Minimum Wage Subclass all Defendants’ non-exempt
 2                      courier delivery drivers who worked in California and were
 3                      not properly paid all minimum wages during the period from
 4                      September 12, 2013, to the present;
 5                (e)   Reimbursement Subclass: all Defendants’ non-exempt
 6                      delivery drivers who worked in California and incurred
 7                      business expenses that were not reimbursed during the period
 8                      of September 12, 2013, to the present;
 9                (f)   Wage Statement Subclass: all Defendants’ non-exempt
10                      courier delivery drivers who worked in California and
11                      received an itemized wage statement during the period of
12                      September 12, 2014, to the present;
13                (g)   Terminated Employee Subclass: all Defendants’ non-
14                      exempt courier delivery drivers who worked in California and
15                      who were not properly paid all wages on termination or within
16                      72 hours thereof during the period of September 12, 2014, to
17                      the present;
18         15.    Numerosity:     The members of the Class are so numerous that
19   joinder of all members would be impractical, if not impossible. The identities of
20   the members of the Class are readily ascertainable by review of Defendants’
21   records, including payroll records.
22         16.    Adequacy of Representation: Plaintiff is fully prepared to take all
23   necessary steps to represent fairly and adequately the interests of the Class
24   defined above. Plaintiff’s attorneys are ready, willing and able to fully and
25   adequately represent the Class and Plaintiff. Plaintiff’s attorneys have prosecuted
26   and settled wage-and-hour class actions in the past and currently have a number
27   of wage-and-hour class actions pending in California courts.
28         17.    Defendants uniformly administered a corporate policy, practice

                                         6
                 THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 7 of 21 Page ID #:5031



 1   and/or procedure of (1) failing to pay all meal period wages and rest break wages,
 2   (2) failing to pay all overtime wages and minimum wages, (3) failing to
 3   reimburse all necessary work-related expenses, (4) failing to pay all wages due
 4   and owing upon termination of employment, (5) failing to provide accurate wage
 5   statements, and (6) engaging in unfair business practices. Plaintiff allege this
 6   corporate conduct is accomplished with the advance knowledge and designed
 7   intent to willfully withhold appropriate wages for work performed members of
 8   the Class.
 9         18.      Common Question of Law and Fact:              There are predominant
10   common questions of law and fact and a community of interest amongst Plaintiff
11   and the claims of the Class concerning whether Defendants’ policies and
12   practices regularly denied Class Members meal and rest break wages, overtime
13   and minimum wages, reimbursement for necessary work-related expenses, and
14   accurate wage statements.
15         19.      Typicality: The claims of Plaintiff are typical of the claims of all
16   members of the Class. Plaintiff is a member of the Class and has suffered the
17   alleged violations of Labor Code §§ 201-204, 226, 226.7, 227.3, 510, 512, 1194,
18   2802, IWC Wage Order No. 9-2001, and the UCL.
19         20.      The Labor Code upon which Plaintiff bases her claims is broadly
20   remedial in nature. These laws and labor standards serve an important public
21   interest in establishing minimum working conditions and standards in California.
22   These laws and labor standards protect the average working employee from
23   exploitation by employers who may seek to take advantage of superior economic
24   and bargaining power in setting onerous terms and conditions of employment.
25         21.      The nature of this action and the format of laws available to Plaintiff
26   and members of the Class identified herein make the class action format a
27   particularly efficient and appropriate procedure to redress the wrongs alleged
28   herein.      If each employee were required to file an individual lawsuit, the

                                          7
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 8 of 21 Page ID #:5032



 1   corporate Defendants would necessarily gain an unconscionable advantage since
 2   it would be able to exploit and overwhelm the limited resources of each
 3   individual plaintiff with their vastly superior financial and legal resources.
 4   Requiring each Class Member to pursue an individual remedy would also
 5   discourage the assertion of lawful claims by employees who would be disinclined
 6   to file an action against their former and/or current employer for real and
 7   justifiable fear of retaliation and permanent damage to their careers at subsequent
 8   employment.
 9         22.    The prosecution of separate actions by the individual Class
10   Members, even if possible, would create a substantial risk of (a) inconsistent or
11   varying adjudications with respect to individual Class Members against the
12   Defendants and which would establish potentially incompatible standards of
13   conduct for the Defendants, and/or (b) adjudications with respect to individual
14   Class Members which would, as a practical matter, be dispositive of the interest
15   of the other Class Members not parties to the adjudications or which would
16   substantially impair or impede the ability of the Class Members to protect their
17   interests. Further, the claims of the individual members of the Classes are not
18   sufficiently large to warrant vigorous individual prosecution considering all of
19   the concomitant costs and expenses.
20         23.    Such a pattern, practice and uniform administration of corporate
21   policy regarding illegal employee compensation described herein is unlawful and
22   creates an entitlement to recovery by the Plaintiff and the Class identified herein,
23   in a civil action, for the unpaid balance of the full amount of meal period and rest
24   break premiums, overtime wages and minimum wages, and reimbursement for
25   necessary work-related expenses, and penalties, including interest thereon,
26   attorneys’ fees and costs of suit, as well as consequential damages.
27         24.    Proof of a common business practice or factual pattern, which
28   Plaintiff experienced and is representative of, will establish the right of each

                                         8
                 THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 9 of 21 Page ID #:5033



 1   Class Member to recovery on the causes of action alleged herein.
 2         25.     The Class is commonly entitled to a specific fund with respect to the
 3   compensation illegally and unfairly retained by Defendants.            This action is
 4   brought for the benefit of the entirety of all Class and will result in the creation of
 5   a common fund.
 6                             FIRST CAUSE OF ACTION
 7                  VIOLATION OF LABOR CODE SECTION 226.7
 8           REGARDING MEAL PERIOD AND REST BREAK WAGES
 9    (AGAINST ALL DEFENDANTS BY PLAINTIFF ON BEHALF OF THE
10               CLASS AND SUBCLASSES (a), (b), (c), (d), (h), and (g))
11         26.     Plaintiff re-alleges and incorporates by reference paragraphs 1
12   through 25 as though fully set forth herein.
13         27.     In accordance with the mandates of the California Labor Code and
14   the applicable IWC Wage Order, Plaintiff and the Class and Subclasses (a), (b),
15   (c), (d), (h), and (g) had the right to take a 10-minute rest break for every four (4)
16   hours worked or major fraction thereof, and a 30-minute meal period for every
17   five (5) hours worked.
18         28.     As a pattern and practice, Defendants regularly did not provide
19   employees with their meal periods and rest breaks and did not provide proper
20   compensation for this failure.
21         29.     Defendants’ policy of failing to provide Plaintiff and the Class and
22   Subclasses (a), (b), (c), (d), (h), and (g) with legally mandated meal periods and
23   rest breaks is a violation of California law.
24         30.     Defendants willfully failed to pay employees whom they did provide
25   the opportunity to take meal periods and rest breaks the premium compensation
26   set out in Labor Code § 226.7 and the applicable IWC Wage Order, and Plaintiff
27   and the Class and Subclasses (a), (b), (c), (d), (h), and (g) are owed wages for
28   meal period and rest break premiums as set forth above.

                                         9
                 THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 10 of 21 Page ID
                                      #:5034


 1          31.    Such a pattern, practice and uniform administration of corporate
 2    policy as described herein is unlawful and creates an entitlement to recovery by
 3    the Plaintiff and the Class and Subclasses (a), (b), (c), (d), (h), and (g) identified
 4    herein, in a civil action, for the balance of the unpaid premium compensation
 5    pursuant to Labor Code § 226.7 and the applicable IWC Wage Order, including
 6    interest thereon.
 7          32.    Defendants’ willful failure to provide Plaintiff and the Class and
 8    Subclasses (a), (b), (c), (d), (h), and (g) the wages due and owing them upon
 9    separation from employment results in continuation of wages up to thirty (30)
10    days from the time the wages were due. Therefore, Plaintiff and Class Members
11    who have separated from employment are entitled to compensation pursuant to
12    Labor Code § 203.
13                             SECOND CAUSE OF ACTION
14                  VIOLATION OF LABOR CODE SECTION 1194
15                REGARDING OVERTIME AND MINIMUM WAGES
16     (AGAINST ALL DEFENDANTS BY PLAINTIFF ON BEHALF OF THE
17                CLASS AND SUBCLASSES (a), (b), (c), (d), (g) and (h))
18          33.    Plaintiff re-alleges and incorporates by reference paragraphs 1
19    through 32 as though fully set forth herein.
20          34.    At all times relevant herein, Defendants were required to
21    compensate their non-exempt employees minimum wages for all hours worked
22    and overtime wages for all hours worked over eight (8) hours in a day or forty
23    (40) hours in a workweek.
24          35.    As a pattern and practice, Defendants regularly failed to compensate
25    its employees for all hours worked, resulting in a failure to pay all minimum
26    wages and, where applicable, overtime wages.
27          36.    This resulted in Plaintiff and the Class and Subclasses (a), (b), (c),
28    (d), (g) and (h) receiving total wages in an amount less than minimum wage and,

                                          10
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 11 of 21 Page ID
                                      #:5035


 1    when applicable, deprived Plaintiff and the Class and Subclasses (a), (b), (c), (d),
 2    (g) and (h) of overtime wages.
 3            37.    Such a pattern, practice and uniform administration of corporate
 4    policy regarding illegal employee compensation as described herein is unlawful
 5    and creates an entitlement to recovery by Plaintiff and the Class and Subclasses
 6    (a), (b), (c), (d), (g) and (h) in a civil action, for the unpaid balance of the full
 7    amount of minimum and overtime wages owing, including liquidated damages,
 8    interest, attorneys’ fees, and costs of suit according to the mandate of California
 9    Labor Code § 1194.
10            38.    Defendants’ willful failure to provide Plaintiff and the Class and
11    Subclasses (a), (b), (c), (d), (g) and (h) the wages due and owing them upon
12    separation from employment results in continuation of wages up to thirty (30)
13    days from the time the wages were due. Therefore, Plaintiff and Class Members
14    who have separated from employment are entitled to compensation pursuant to
15    Labor Code § 203.
16                               THIRD CAUSE OF ACTION
17                     VIOLATION OF LABOR CODE SECTION 2802
18                          REGARDING BUSINESS EXPENSES
19      (AGAINST ALL DEFENDANTS BY PLAINTIFF ON BEHALF OF THE
20                       CLASS AND SUBCLASSES (f), (g), and (h))
21            39.    Plaintiff re-alleges and incorporates by reference paragraphs 1
22    through 38 as though fully set for herein.
23            40.    At all times relevant herein, Defendants were required to indemnify
24    their employees for all necessary expenditures or losses incurred in direct
25    consequence of the discharge of the employees’ duties, or of the employees’
26    obedience to the directions of the employer pursuant to California Labor Code §
27    2802.
28            41.    In violation of Labor Code § 2802, Defendants failed to reimburse

                                            11
                    THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 12 of 21 Page ID
                                      #:5036


 1    Plaintiff and the Class and Subclasses (f), (g) and (h) for all necessary work-
 2    related expenses, including, but not limited to, all costs associated with the use of
 3    personal cell phones for work-related calls or text messages.
 4          42.    Such a pattern, practice and uniform administration of corporate
 5    policy as described herein is unlawful and creates an entitlement to recovery by
 6    the Plaintiff and the Class and Subclasses (f), (g) and (h) in a civil action, for all
 7    damages and/or penalties pursuant to Labor Code § 2802, including interest
 8    thereon, penalties, reasonable attorneys’ fees, and costs of suit according to the
 9    mandate of California Labor Code § 2802.
10          43.    Defendants’ willful failure to provide Plaintiff and the Class and
11    Subclasses (f), (g) and (h) the wages due and owing them upon separation from
12    employment results in continuation of wages up to thirty (30) days from the time
13    the wages were due. Therefore, Plaintiff and Class Members who have separated
14    from employment are entitled to compensation pursuant to Labor Code § 203.
15                             FOURTH CAUSE OF ACTION
16                    VIOLATION OF LABOR CODE SECTION 226
17                           REGARDING RECORD KEEPING
18      (AGAINST ALL DEFENDANTS BY PLAINTIFF ON BEHALF OF THE
19                      CLASS AND SUBCLASSES (c), (d), (e), (g))
20          44.    Plaintiff re-alleges and incorporates by reference paragraphs 1
21    through 43 as though fully set forth herein.
22          45.    In violation of Labor Code § 226, Defendants failed in their
23    affirmative obligation to keep accurate records regarding the rates of pay for
24    their California employees. For example, as a result of Defendants’ various
25    Labor Code violations, Defendants failed to keep accurate records of Plaintiff and
26    the Class and Subclasses (c), (d), (e) and (g)’s gross wages earned, total hours
27    worked, net wages earned, and all applicable hourly rates and the number of
28    hours worked at each hourly rate, and in addition, the correct name and address

                                          12
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 13 of 21 Page ID
                                      #:5037


 1    of the employer.
 2          46.    Such a pattern, practice and uniform administration of corporate
 3    policy as described herein is unlawful and creates an entitlement to recovery by
 4    the Plaintiff and the Class and Subclasses (c), (d), (e) and (g) identified herein, in
 5    a civil action, for all damages and/or penalties pursuant to Labor Code § 226,
 6    including interest thereon, penalties, reasonable attorneys’ fees, and costs of suit
 7    according to the mandate of California Labor Code § 226.
 8                              FIFTH CAUSE OF ACTION
 9                   VIOLATION OF LABOR CODE SECTION 203
10                    REGARDING WAITING TIME PENALTIES
11     (AGAINST ALL DEFENDANTS BY PLAINTIFF ON BEHALF OF THE
12             CLASS AND SUBCLASSES (a), (b), (d) (e), (f), (g), and (h))
13          47.    Plaintiff re-alleges and incorporates by reference paragraphs 1
14    through 46 as though fully set for herein.
15          48.    At all times relevant herein, Defendants were required to pay their
16    employees all wages owed in a timely fashion at the end of employment pursuant
17    to California Labor Code §§ 201 to 204.
18          49.    As a result of Defendants’ alleged Labor Code violations alleged
19    above, Defendants regularly failed to pay Plaintiff and the Class and Subclasses
20    (a), (b), (d) (e), (f), (g), and (h) their final wages pursuant to Labor Code §§ 201
21    to 204 and accordingly owe waiting time penalties pursuant to Labor Code § 203.
22          50.    The conduct of Defendants and their agents and employees as
23    described herein was willfully done in violation of Plaintiff and the Class and
24    Subclasses (a), (b), (d) (e), (f), (g), and (h)’s rights, and done by managerial
25    employees of Defendants.
26          51.    Defendants’ willful failure to provide Plaintiff and the Class and
27    Subclasses (a), (b), (d) (e), (f), (g), and (h) the wages due and owing them upon
28    separation from employment results in a continuation of wages up to thirty (30)

                                          13
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 14 of 21 Page ID
                                      #:5038


 1    days from the time the wages were due. Therefore, Plaintiff and Class Members
 2    who have separated from employment are entitled to compensation pursuant to
 3    Labor Code § 203.
 4                                SIXTH CAUSE OF ACTION
 5     FOR VIOLATION OF BUSINESS AND PROFESSIONS CODE SECTION
 6                                         17200 et seq.
 7         (AGAINST ALL DEFENDANTS BY PLAINTIFF ON BEHALF OF
 8                           ALL CLASSES AND SUBCLASSES)
 9          52.      Plaintiff re-alleges and incorporates by reference paragraphs 1
10    through 51 as though fully set for herein.
11          53.      Defendants, and each of them, have engaged and continue to engage
12    in unfair and unlawful business practices in California by practicing, employing
13    and utilizing the employment practices outlined above, inclusive, to wit, by
14    knowingly denying employees: (1) all meal period wages and rest break
15    premiums, (2) all overtime wages and minimum wages, (3) reimbursements for
16    all necessary work-related expenses, (4) accurate wage statements, and (5) all
17    wages due and owing upon termination of employment.
18          54.      Defendants’ utilization of such business practices constitutes unfair,
19    unlawful competition and provides an unfair advantage over Defendants’
20    competitors.
21          55.      The acts complained of herein occurred within the last four years
22    preceding the filing of the complaint in this action.
23          56.      Defendants have engaged in unlawful, deceptive and unfair business
24    practices, as proscribed by California Business and Professions Code § 17200 et
25    seq., including those set forth above, thereby depriving Plaintiff and the Class
26    and Subclasses the minimum working condition standards and conditions due to
27    them under the California laws and IWC Wage Orders as specifically described
28    therein.

                                          14
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 15 of 21 Page ID
                                      #:5039


 1          57.    Plaintiff seeks, on her own behalf, and on behalf of other members
 2    of the Class and Subclasses who are similarly situated, full restitution of monies,
 3    as necessary and according to proof, to restore any and all monies withheld,
 4    acquired and/or converted by the Defendants by means of the unfair practices
 5    complained of herein.
 6                            SEVENTH CAUSE OF ACTION
 7                             FOR VIOLATION OF PAGA
 8     (AGAINST ALL DEFENDANTS BY PLAINTIFF ON BEHALF OF ALL
 9                             AGGRIEVED EMPLOYEES)
10          58.    Plaintiff re-alleges and incorporates by reference paragraphs 1
11    through 57 as though fully set forth herein.
12          59.    PAGA expressly establishes that any provision of the California
13    Labor Code which provides for a civil penalty to be assessed and collected by the
14    LWDA, or any of its departments, divisions, commissions, boards, agencies or
15    employees for a violation of the California Labor Code, may be recovered
16    through a civil action brought by an aggrieved employee on behalf of himself or
17    herself, and other current or former employees.
18          60.    Plaintiff seeks to recover all applicable and available PAGA
19    remedies pursuant to Labor Code § 2699, as well as attorneys’ fees, costs, and/or
20    other damages as permitted by PAGA through a representative action pursuant to
21    the PAGA and the California Supreme Court in Arias v. Superior Court (2009)
22    46 Cal. 4th 969. Therefore, Plaintiff is not required to, nor does she, seek class
23    certification of the PAGA claims under Code of Civil Procedure § 382.
24          61.    On October 2, 2017, Plaintiff provided written notice to the LWDA
25    and Defendants of the specific provisions of the Labor Code she contends were
26    violated, and the theories supporting her contentions.      To date, she has not
27    received a response.
28          62.    Plaintiff and the other non-exempt employees are “aggrieved
                                          15
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 16 of 21 Page ID
                                      #:5040


 1    employees” as defined by California Labor Code § 2699(c) in that they are all
 2    current or former employees of Defendants, and one or more of the alleged
 3    violations was committed against them.
 4                       Failure to Pay Minimum and Overtime Wages
 5          63.    At all times relevant herein, Defendants were required to
 6    compensate their non-exempt employees minimum wages for all hours worked
 7    and overtime wages for all hours worked in excess of eight (8) hours in a
 8    workday and forty (40) hours in a workweek, pursuant to the mandate of Labor
 9    Code §§ 510, 1194, 1197, 1197.1, and 1198.
10          64.    As a pattern and practice, Defendants failed to compensate Plaintiff
11    and other similarly-situated current and former employees for all hours worked,
12    including for the time spent working off-the-clock, and the time spent working
13    through recorded meal periods. Plaintiff asserts these policies and practices
14    resulted in a failure to pay all minimum wages and, where applicable, overtime
15    wages.
16                   Failure to Provide Meal Periods and Rest Breaks
17          65.    In accordance with the mandates of the California Labor Code and
18    the applicable IWC Wage Order, Plaintiff and other aggrieved employees had the
19    right to take a 10-minute rest break for every four (4) hours worked or major
20    fraction thereof, and a 30-minute meal period for every five (5) hours worked.
21          66.    As a pattern and practice, Defendants regularly failed to provide
22    Plaintiff and other aggrieved employees their duty-free meal periods and rest
23    breaks and did not provide proper compensation for this failure. Specifically,
24    Plaintiff asserts she and other aggrieved employees were not provided a
25    reasonable opportunity to take all meal periods and rest breaks, and were
26    expressly told to eat “on-the-go.”
27                Failure to Reimburse Necessary Work-Related Expenses
28          67.    At all times relevant herein, Defendants were required to indemnify
                                          16
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 17 of 21 Page ID
                                      #:5041


 1    their employees for all necessary expenditures or losses incurred in direct
 2    consequence of the discharge of the employees’ duties, or of the employees’
 3    obedience to the directions of the employer pursuant to California Labor Code §
 4    2802.
 5             68.    In violation of Labor Code § 2802, Defendants failed to reimburse
 6    Plaintiff and other aggrieved employees for all necessary work-related expenses,
 7    including, but not limited to, expenses incurred in the use of their personal
 8    mobile telephones for business purposes.
 9                     Failure to Timely Pay Wages During Employment
10             69.    At all times relevant herein, Defendants were required to pay their
11    employees within a specified time period pursuant to the mandate of Labor Code
12    § 204.
13             70.    As a pattern and practice, Defendants regularly failed to pay Plaintiff
14    and other similarly-situated current and former employees all wages due and
15    owing them within the required time period.
16                      Failure to Timely Pay Wages Upon Termination
17             71.    At all times relevant herein, Defendants were required to pay their
18    employees all wages owed in a timely fashion at the end of employment pursuant
19    to California Labor Code §§ 201 to 204.
20             72.    As a result of Defendants’ Labor Code violations alleged above,
21    Defendants failed to pay Plaintiff and the other similarly-situated former
22    employees their final wages pursuant to Labor Code §§ 201 to 204 and
23    accordingly owe waiting time penalties pursuant to Labor Code § 203.
24               Failure to Provide Complete and Accurate Wage Statements
25             73.    At all times relevant herein, Defendants were required to keep
26    accurate records regarding their California employees pursuant to the mandate of
27    Labor Code §§ 226 and 1174(d).
28             74.    As a result of Defendants’ various Labor Code violations,
                                             17
                     THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 18 of 21 Page ID
                                      #:5042


 1    Defendants failed to keep accurate records regarding Plaintiff and other similarly-
 2    situated current and former employees. For example, Defendants failed in their
 3    affirmative obligation to keep accurate records regarding Plaintiff and other
 4    similarly-situated current and former employees’ gross wages earned, total hours
 5    worked, net wages earned, and all applicable hourly rates and the number of
 6    hours worked at each hourly rate.
 7                                        Damages
 8          75.    Pursuant to California Labor Code § 2699, Plaintiff, individually and
 9    on behalf of other current and former aggrieved employees, requests and is
10    entitled to recover from Defendants, and each of them, unpaid wages, civil
11    penalties, interest, attorneys’ fees and costs pursuant, as well as all statutory
12    penalties against Defendants, and each of them, including but not limited to:
13          76.    Penalties under California Labor Code § 2699 in the amount of a
14    hundred dollars ($100) for each aggrieved employee per pay period for the initial
15    violation, and two hundred dollars ($200) for each aggrieved employee per pay
16    period for each subsequent violation;
17          77.    Penalties under California Code of Regulations Title 8 § 11090 in the
18    amount of fifty dollars ($50) for each aggrieved employee per pay period for the
19    initial violation, and one hundred dollars ($100) for each aggrieved employee per
20    pay period for each subsequent violation;
21          78.    Penalties under California Labor Code § 210 in the amount of a
22    hundred dollars ($100) for each aggrieved employee per pay period for the initial
23    violation, and two hundred dollars ($200) for each aggrieved employee per pay
24    period for each subsequent violation, plus 25% of the amount unlawfully
25    withheld;
26          79.    Penalties under Labor Code § 226.3 in the amount of two hundred
27    fifty dollars ($250) per employee per initial violation and one thousand dollars
28    ($1,000) per employee for each subsequent violation;
                                          18
                  THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 19 of 21 Page ID
                                      #:5043


 1           80.    Penalties under Labor Code § 558 in the amount of fifty dollars
 2    ($50) for each aggrieved employee per pay period for the initial violation, and
 3    one hundred dollars ($100) for each aggrieved employee per pay period for each
 4    subsequent violation;
 5           81.    Penalties under Labor Code § 1197.1 in the amount of a hundred
 6    dollars ($100) for each aggrieved employee per pay period for the initial
 7    violation, and two hundred fifty dollars ($250) for each aggrieved employee per
 8    pay period for each subsequent violation;
 9           82.    An amount sufficient to recover unpaid wages under Labor Code §
10    558;
11           83.    An amount sufficient to recover unpaid wages under Labor Code §
12    1197.1;
13           84.    Any and all additional penalties and sums as provided by the Labor
14    Code and/or other statutes; and
15           85.    Attorneys’ fees and costs pursuant to Labor Code §§ 210, 1194,
16    2699, 2802, and any other applicable statute.
17                                  PRAYER FOR RELIEF
18           WHEREFORE, Plaintiff prays for judgment for herself and all others on
19    whose behalf this suit is brought against Defendants, jointly and severally, as
20    follows:
21           1.     For an order certifying the proposed Class;
22           2.     For an order appointing Plaintiff as the representative of the Class as
23                  described herein;
24           3.     For an order appointing counsel for Plaintiff as counsel for the
25                  Class;
26           4.     Upon the First Cause of Action, for all meal period and rest break
27                  wages owed, and for costs;
28           5.     Upon the Second Cause of Action, for all minimum wages owed and
                                           19
                   THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 20 of 21 Page ID
                                      #:5044


 1                overtime wages owed, and for costs and attorney’s fees;
 2         6.     Upon the Third Cause of Action, for damages or penalties pursuant
 3                to statute as set forth in California Labor Code § 2802, and for costs
 4                and attorneys’ fees;
 5         7.     Upon the Fourth Cause of Action, for damages or penalties pursuant
 6                to statute as set forth in California Labor Code § 226, and for costs
 7                and attorneys’ fees;
 8         8.     Upon the Fifth Cause of Action, for all minimum wages owed and
 9                overtime wages owed, and for waiting time wages according to
10                proof pursuant to California Labor Code §203 and for costs and
11                attorneys’ fees;
12         9.     Upon the Sixth Cause of Action, for restitution to Plaintiff and other
13                similarly affected members of the general public of all funds
14                unlawfully acquired by Defendants by means of any acts or practices
15                declared by this Court to be in violation of Business and Professions
16                Code § 17200 et seq.;
17         10.    Upon the Seventh Cause of Action, for civil penalties and wages
18                pursuant to statute as set forth in Labor Code § 2698 et seq., for
19                Defendants’ violations of Labor Code §§ 201, 202, 203, 204, 210,
20                226, 226.3, 226.7, 510, 512, 558, 1194, 1194.2, 1197.1, 1198, 2800,
21                and 2802; and
22         11.    On all causes of action for attorneys’ fees, interest, and costs as
23                provided by California Labor Code §§ 218.6, 226, 1194, 2699, 2802,
24                and Code of Civil Procedure § 1021.5, and for such other and further
25                relief the Court may deem just and proper.
26
27
28

                                         20
                 THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     Case 5:17-cv-02137-MWF-SHK Document 116 Filed 07/12/19 Page 21 of 21 Page ID
                                      #:5045


 1    Dated: July 12, 2019                    YOON LAW, APC
 2
 3                                            By:      /s/ Kenneth Yoon
 4
                                                       Kenneth H. Yoon
                                                       Stephanie E. Yasuda
 5                                                     Brian G. Lee
                                              Attorneys for Plaintiff Maria Herrera
 6
 7                             DEMAND FOR JURY TRIAL
 8          Plaintiff, for herself and the Class and Subclasses, hereby demands a jury

 9    trial as provided by California law.

10
11    Dated: July 12, 2019                    YOON LAW, APC
12
13                                            By:      /s/ Kenneth Yoon
                                                       Kenneth H. Yoon
14                                                     Stephanie E. Yasuda
                                                       Brian G. Lee
15                                            Attorneys for Plaintiff Maria Herrera
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        21
                THIRD AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
